NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


STEVEN A. FOX,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )          Case No. 2D14-1451
                                             )
COMERICA BANK,                               )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 2, 2015.

Appeal from the Circuit Court for Sarasota
County; Charles E. Williams, Judge.

Steven A. Fox, pro se.

Jared Quartell of Quartell Law Firm, P.A.,
North Palm Beach, for Appellee.



PER CURIAM.

             After careful consideration of the record, the parties' briefs, and the

parties' submissions at oral argument, we find no reversible error and therefore affirm.


             Affirmed.



NORTHCUTT, KHOUZAM, and SALARIO, JJ., Concur.